    Case 3:19-cv-00771-NJR Document 33 Filed 04/21/20 Page 1 of 8 Page ID #510
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

    SHAUNE BURNS,
    #N51789,

                        Plaintiff,

    v.                                            Case No. 19-cv-00771-NJR

    JANE DOE #4,
    DEE-DEE BROOKHART, and
    LORI JACKMAN, 1

                        Defendants.

                           MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

         Plaintiff Shaune Burns, an inmate in the Illinois Department of Corrections who is

currently incarcerated at Lawrence Correctional Center (“Lawrence”), filed this action

alleging deprivation of his constitutional rights pursuant to 42 U.S.C. § 1983. Burns claims

that Defendants have been deliberately indifferent to his serious medical needs by not

ensuring that he receives his medications on time.

         Now before the Court is a third motion for a preliminary injunction filed by Burns.

(Doc. 25). The Court previously dismissed the first request for a preliminary injunction

because the Complaint failed to state a claim, making it impossible for Burns to prove that he

is likely to succeed on the merits of his claim. (Doc. 8, p. 6). The Court denied the second

motion for preliminary injunction because Burns failed to show that he would suffer

irreparable harm, as he did not claim he was currently being denied his medication and only

cited to occurrences of medication denial and delay in the past. (Doc. 11, p. 9). In the motion


1
  The Clerk of Court is directed to change the docket to reflect Defendant Jackman’s proper name as
identified in the Response in Opposition: Lori Jackman. (Doc. 32).

                                          Page 1 of 8
 Case 3:19-cv-00771-NJR Document 33 Filed 04/21/20 Page 2 of 8 Page ID #511
currently before the Court, Burns again cites to past incidents that occurred in September and

October 2019, where he was denied timely refills of stool softeners, fiber, laxatives, and

Omeprazole. Because Burns continues to allege that he is not receiving certain medications,

Defendants were ordered to respond to the motion. Defendant Jackman filed a response on

February 21, 2020 (Doc. 32). For the following reasons, the motion is denied.

                                           BACKGROUND

        Burns alleges that he suffers from H. pylori, which is treated by taking the medication

Omeprazole. (Doc. 10, p. 3). Without this medication he vomits blood, which is painful and

feels like lava, he is unable to keep food down, and he has constant intense burning in his

throat and chest. (Id. at p. 9). If his illness goes untreated, his condition could progress into

cancer. (Id.).

        On April 16, 2018, Burns was transferred from Stateville Correctional Center to

Lawrence. When he arrived at Lawrence, his supply of Omeprazole was taken and given to

medical staff. (Id. at p. 6). He went to sick call on April 20, 2018, to submit to a blood test

unrelated to his medication issues. (Id. at p. 7). He brought with him a milk carton containing

the bloody vomit that he had thrown up that day. (Id.). Burns spoke with Jane Doe #4 and

explained that he had been sick every day since his arrival because he did not have his

prescription. Jane Doe #4 said he was only there to take Burns’s blood, so he would have to

wait for other nurses to get to his request. Jane Doe #4 made Burns leave sick call without

any medication. (Id.). After a few more days without his medicine, he filed a grievance on

April 22, 2018. (Id. at p. 6). Burns received Omeprazole on May 14, 2018. (Id. at p. 7). Again,

on September 1, 2018, he reported to a nurse that he needed Omeprazole, and he received his

medication the next day. (Id. at p. 14). On November 4, 2018, he requested a refill, but again

he ran out prior to receiving a refill. (Id. at p. 29).

                                             Page 2 of 8
 Case 3:19-cv-00771-NJR Document 33 Filed 04/21/20 Page 3 of 8 Page ID #512
       A year later, on May 16, 2019, Burns submitted a refill request for Topiramate,

Docusate, Excedrin, and Omeprazole, informing pharmacy nurse Jackman that his

medications needed refilled. (Id. at p. 8). He also sent a written request inquiring about his

medications to Jackman. But his medications again ran out before he received his refills. (Id.).

       On September 17, 2019, Burns put in a request for fiber-lax and Colace, but he did not

receive the medicine until October 1, 2019. (Doc. 25, p. 1). He was not given fiber-lax, but

Docusate. Burns went to medical on October 5, 2019, and was given Terazosin, calcium

antacid, Loratadine, and Famotidine, despite telling medical staff that the calcium antacid

DQGWKH)DPRWLGLQHGRQRWZRUNIRUKLPɆhe needs the laxative and Docusate. (Id.). An order

was placed for citrate of magnesia on October 5, 2019, but he did not receive that medicine

until October 22, 2019. He placed a request for the Omeprazole on October 14, 2019, and ran

out six days later. (Id.). Burns put in three more requests, but did not receive the Omeprazole

until October 29, 2019. (Id. at p. 2). On October 29, 2019, he also received Terazosin, pain

reliever, amlodipine, Pepcid, Tunis, calcium antacid, and Famotidine, but he gave the calcium

antacid and the Famotidine back, because he claims it does not work. (Id.). Burns argues that

because it takes too long to receive his medicine refill, he becomes sick and experiences pain.

       Defendant Jackman argues that Burns is not entitled to a preliminary injunction.

(Doc. 32). Not only does the Medication Administration Record indicate that Burns’s

medications are being timely and properly refilled, but he has not demonstrated a likelihood

of success on the merits or irreparable harm.

       Jackman, the medication room assistant working in the pharmacy, states that Burns’s

allegations against her for deliberate indifference regarding the refills of his prescriptions are

insufficient to succeed on the merits. (Id. at p. 5). In his motion, Burns references one instance

when there was a delay in receiving his prescription and does not state with specificity how

                                          Page 3 of 8
 Case 3:19-cv-00771-NJR Document 33 Filed 04/21/20 Page 4 of 8 Page ID #513
long of a delay he experienced. Starting in October 2019, Burns is now required to sign a form

indicating that he has received his medications, and there is nothing in the record showing

that he has not been receiving his medications in a timely manner. Furthermore, he cannot

show that Jackman acted with deliberate indifference. Jackman is responsible for placing

orders for medication and does not interact with inmates and is not aware of their particular

medical conditions. Once a request is made, the medications are received in the pharmacy

within twenty-four hours. (Id.). She does not have any control over how quickly medications

are received or dispensed in the pharmacy. Jackman’s job is limited to accepting refill

requests and ordering the medications to fill those requests. She holds no other

responsibilities, and thus, the allegations fall short of demonstrating that Jackman’s actions

rise to the level of deliberate indifference. (Id. at p. 6).

        Jackman also argues that Burns has not provided any evidence that he will suffer

irreparable harm if the current prescription refill process is not abolished or modified. (Id.).

Although he states that if his H. pylori goes untreated it can progress into cancer, he has not

alleged that his condition is going untreated, only that he runs out of medication in between

refills, which causes him pain. Jackman states there is no evidence that his condition will

worsen pending final determination, and the motion should be denied. (Id.).

                            MOTIONS FOR PRELIMINARY INJUNCTION

        A preliminary injunction is an “extraordinary and drastic remedy” for which there

must be a “clear showing” that a plaintiff is entitled to relief. Mazurek v. Armstrong, 520 U.S.

968, 972 (1997) (quoting 11A Charles Alan Wright, Arthur R. Miller, & Mary Kay Kane,

FEDERAL PRACTICE AND PROCEDURE §2948 (5th ed. 1995)). The purpose of such an injunction is

“to minimize the hardship to the parties pending the ultimate resolution of the lawsuit.”

Faheem-El v. Klincar, 841 F.2d 712, 717 (7th Cir. 1988). A plaintiff has the burden of

                                            Page 4 of 8
 Case 3:19-cv-00771-NJR Document 33 Filed 04/21/20 Page 5 of 8 Page ID #514
demonstrating:

                      x   a reasonable likelihood of success on the merits;
                      x   no adequate remedy at law; and
                      x   irreparable harm absent the injunction.

Planned Parenthood v. Comm’r of Ind. State Dep’t Health, 699 F.3d 962, 972 (7th Cir. 2012).

       As to the first hurdle, the Court must determine whether “plaintiff has any likelihood

of success—in other words, a greater than negligible chance of winning.” AM General Corp.

v. DaimlerChrysler Corp., 311 F.3d 796, 804 (7th Cir. 2002). Once a plaintiff has met his burden,

the Court must weigh “the balance of harm to the parties if the injunction is granted or denied

and also evaluate the effect of an injunction on the public interest.” Id.; Korte v. Sebelius, 735

F.3d 654, 665 (7th Cir. 2013). “This equitable balancing proceeds on a sliding-scale analysis;

the greater the likelihood of success of the merits, the less heavily the balance of harms must

tip in the moving party’s favor.” Korte, 735 F.3d at 665. In addition, the Prison Litigation

Reform Act provides that a preliminary injunction must be “narrowly drawn, extend no

further than necessary to correct the harm . . . ,” and “be the least intrusive means necessary

to correct that harm.” 18 U.S.C. § 3626(a)(2). Finally, pursuant to Federal Rule of Civil

Procedure 65(d)(2), a preliminary injunction would bind only the parties, their officers or

agents, or persons in active concert with the parties or their agents.

       The Court finds that Burns is not entitled to a preliminary injunction at this time, as

he has not demonstrated any of the factors for obtaining a preliminary injunction. First, Burns

has not demonstrated “any likelihood of success—in other words, a greater than negligible

chance of winning.” AM General Corp., 311 F.3d at 804. He alleges that Lori Jackman was

aware that he was in need of refills because he submitted refill request slips and that she is

responsible for processing the requests and ensuring that an inmate receives his medication

prior to running out of the supply. (Doc. 10, pp. 6, 8). He claims that Jackman’s failure to refill

                                          Page 5 of 8
    Case 3:19-cv-00771-NJR Document 33 Filed 04/21/20 Page 6 of 8 Page ID #515
his prescription timely “constitutes” deliberate indifference. His allegations, however, do not

suggest that the delay in receiving his H. pylori medication, Omeprazole, on five occasions

since arriving at Lawrence in 2018, 2 resulted from deliberate indifference. Deliberate

indifference is not negligence, gross negligence, or even recklessness, see Hayes v. Snyder,546

F.3d 516, 524 (7th Cir. 2008) (citations omitted), and Burns has not made allegations or

presented evidence of the “requisite bad intent in delaying the dispensation of his

medication” that is necessary for a deliberate indifference claim. Burton v. Downey, 805 F.3d

776, 785 (7th Cir. 2015). Furthermore, the Motion for Preliminary Injunction, which alleges

the most recent delays in medication in September and October 2019, does not make any

allegations regarding Jackman. Burns has not alleged or presented evidence that Jackman

acted with deliberate indifference, and so he has not demonstrated a likelihood of success on

the merits of his claims.

        Burns’s traditional legal remedies are adequate. Girl Scouts of Manitou Council, Inc. v.

Girl Scouts of U.S. of American, Inc., 549 F.3d 1079, 1095 (7th Cir. 2008). Burns does not allege

his H. pylori is not being currently treated, only that he does not always receive medications

on time. In his motion, he states he was seen by medical staff for various medical issues on

September 24, 2019, October 5, 2019, October 15, 2019, October 23, 2019, October 24, 2019,

December 13, 2019, December 19, 2019, January 14, 2020, and January 23, 2020. By all

indications, he has access to medical care while this action is pending, and while his

medications have been delayed, he has not alleged that he is being denied medicine or

treatment. A final determination on the merits thus provides an adequate remedy at law. This



2
  In the First Amended Complaint, Burns alleges that his Omeprazole was allowed to run out before
receiving a refill in May 2018, September 2018, November 2018, and May 2019. (Doc. 10, pp. 7, 8, 14, 29). In
the preliminary injunction motion, he states that he ran out of Omeprazole on October 20, 2019. He received
a seven day supply on October 24, 2019, and a refill on October 29, 2019. (Doc. 25, p. 2).

                                              Page 6 of 8
 Case 3:19-cv-00771-NJR Document 33 Filed 04/21/20 Page 7 of 8 Page ID #516
second factor does not weigh in favor of an injunction.

       Third, Burns has not demonstrated that he will suffer irreparable harm without a

preliminary injunction. Burns states that his H. pylori can progress into cancer if untreated.

Burns is not alleging, however, that the condition is going untreated, only that he has

experienced delays in receiving the required medication. In October 2019, he went for four

days without Omeprazole and about two weeks without constipation medicine. In

November, he ran out of stool softener but received more the next day. These are the most

recent allegations of delay, and he does not state that as of February 5, 2020, when the motion

was filed, he is currently being denied his medication. The Supreme Court has held that

“[i]ssuing a preliminary injunction based only on a possibility of irreparable harm is

inconsistent with our characterization of injunctive relief as an extraordinary remedy.”

Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008)(citation omitted). Because he does

not state he is currently being denied his medication, he has not established irreparable harm

absent injunctive relief.

       The balance of equities favor denial of a preliminary injunction. When deciding

whether an injunction should issue, the greater the likelihood of success on the merits, the

less net harm the injunction must prevent to warrant a preliminary injunction. See Merritte v.

Kessel, 561 F. App’x 546, 548 (7th Cir. 2014) (citing Woods v. Buss, 496 F.3d 620, 622 (7th Cir.

2007)). In light of the Court’s determination regarding Burns’s likelihood of success on the

merits, a preliminary injunction is only warranted if it prevents significant harm to Burns and

poses a minimal burden to Defendants. As previously mentioned, a preliminary injunction

is an “extraordinary and drastic remedy” that requires a “clear showing” that a plaintiff is

entitled to relief. Mazurek, 520 U.S. at 972 (citation omitted). Burns has not made the clear

showing necessary to warrant this drastic remedy.

                                         Page 7 of 8
Case 3:19-cv-00771-NJR Document 33 Filed 04/21/20 Page 8 of 8 Page ID #517
                                     DISPOSITION

      For the reasons set forth above, the Motion for Preliminary Injunction (Doc. 25) is

DENIED without prejudice.

      The Clerk of Court is DIRECTED to modify the docket in accordance with footnote 1.

      IT IS SO ORDERED.

      DATED: April 21, 2020

                                               ____________________________
                                               NANCY J. ROSENSTENGEL
                                               Chief U.S. District Judge




                                     Page 8 of 8
